DETAILED ACTION
Claims 1, 2, 7, and 12 were filed with the amendment dated 08/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.  Applicant contends that Taguchi does not teach or suggest a groove having an axial width shorter than an axial length of the sliding portion.  However, there is no support in the specification for the specific claim language.  Taguchi teaches a sliding portion and an axial width of the groove.  The drawings are not to scale, but could be construed as having an axial length of the sliding portion longer than an axial width of the groove.  Nevertheless, it would have been obvious to modify the sliding portion length so that the axial width of the groove is shorter than the axial length of the sliding portion.    
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for the groove “having an axial width shorter than an axial length of the sliding portion”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1, 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pat. Pub. No. 2003/0202885 (“Taguchi”).
With regard to claim 1, Taguchi discloses a capacity control valve (10; Fig. 2; para [0002]) comprising: a valve housing (14+15) provided with a Ps port (26) through which a suction fluid at a suction pressure passes (para [0024]) and a Pc port (23) through which a control fluid at a control pressure passes (from crank chamber 41; see also Fig. 1); a valve body (29) that forms a main valve (29d) in cooperation with a valve seat (17a, [0024]), the valve body (29) coming into contact with and separating from the valve seat (17a)  to close and open (para [0024] last 8 lines) a communication between the Pc port (23) and the Ps port (26) (“communication between” Pc port and Ps port is met because fluid communication, when valve opens, is permitted between 23 to1 7 to 20a to 20 to 16 to 26; see Fig. 2, see also para [0023] last sentence); a pressure sensitive body 927) disposed in a pressure sensitive chamber (16) (para [0024] lines 12-16) formed inside the valve housing (14/15);  a movable core (38) provided in the valve housing (14/15) and configured to move in an axial direction (moves up and down in Fig. 2; see para [0028] lines 1-13); a fixed core (37) fixed to the valve housing (fixed to housing via 36 – see para [0027] lines 8-10); and a coil (40) provided on an outer periphery of the fixed core (37; see Fig. 2), wherein the suction fluid (Ps) is supplied from the Ps port (26) to the pressure sensitive chamber (16; see Fig. 2), and an accommodation chamber (18+ chamber formed by 37a; note: 37a is wider than 29 – para [0029]) in which a rear side portion (“rear side portion” is considered to be portion of 29 that is above 29d in Fig. 2) of the valve body (29) is accommodated is provided with a supply passage (19) to which the suction fluid (Ps from 26) is supplied (see Fig. 2), the valve body (29) is a rod (see Fig. 2) fixed to the movable core “fixed – see para [0027] lines 15-17; movable core 38), 175 CANAL STREET 2Serial No. 17/293,435the movable core (38), together with the valve body (29), is driven by a solenoid (para [0028] lines 1-2) due to energization of the coil (40) to open and close the communication between the Pc port (23) and the Ps port (26) (“communication between” Pc port and Ps port is met because fluid communication, when valve opens, is permitted between 23 to1 7 to 20a to 20 to 16 to 26; see Fig. 2, see also para [0023] last sentence), and the supply passage (19) is a communication hole (hole in 14, see Fig. 2) that is formed in the valve housing (14) and that is configured to communicate with the pressure sensitive chamber (16) and the accommodation chamber (18+37a).   Taguchi discloses a sliding portion (see annotated Fig. 4 below; area/portion at 21a between 29 and 14/15) between the valve body (29) and the valve housing (14/15) that is positioned between the Pc port (23) and the accommodation chamber (18+ chamber formed by 37a), and the sliding portion is provided with a groove (“groove” is met by portion 29 at 29g) extending in a circumferential direction (see Figs. 3-4)  and having an axial width, and the sliding portion having an axial length (see annotated Fig. 4). 
Taguchi discloses all the claimed features with the exception of disclosing explicitly that the axial width is shorter than the axial length of the sliding portion.  Although the drawings are not to scale, it appears from Fig. 4 that the axial width is shorter than the axial length of the sliding portion.
Applicant has not disclosed that having axial width of the groove being shorter than an axial length of the sliding portion solves any stated problem or is for any particular purpose.  Rather, the specification is completely silent as to the axial width or axial length of either feature.  Moreover, it appears that the groove and sliding portion would perform equally well with having the axial width of the groove any dimension relative to the sliding portion, such as shorter, longer, or the same.
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the axial length of the sliding portion longer than the axial width of the groove because the relative width and length do not appear to provide any unexpected results.

    PNG
    media_image1.png
    1036
    972
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    715
    854
    media_image2.png
    Greyscale

 
 With regard to claim 2, Taguchi discloses that the valve body (19) is separably coupled to the pressure sensitive body (27) (“separably coupled” is met because 29a is only “positioned within” 27a and not fixed; see para [0024] at lines 17-19).  
With regard to claim 7 and claim 12, Taguchi discloses a spring (39) that biases the valve body (29) against the driving force of the solenoid (40) (39 pushes 29 up in Fig. 2; solenoid can push down in Fig. 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Pub. No. 20170284562 discloses a control valve with a groove and sliding portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753